DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020, 3/11/2021, 6/21/2021, and 1/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because figures 1-6 lack descriptive text labeling for rectangular boxes 40, 52, and 58.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 29 and 30 are objected to because of the following informalities:  
Regarding claim 29, “a fault” should read “the fault” in order to prevent a lack of antecedent basis.
Regarding claim 30, “generating of the brake pressures by the processing units” in lines 8-9 should read “generating of the brake pressures by the at least one processing unit”, “a first supply sourceincluding” in line 11 should read “the first supply source including” in order to avoid a lack of antecedent basis, and “actuating a brake” in line 14 should read “actuating the brake” in order to avoid a lack of antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claims 20, 25, 30, and 34-36 recite “a processing means” which is used “to carry out the control,” “to control operation of the apparatus,” “to electronically control the generating of the brake pressures,” “to electronically carry out the control operation,” “to be supplied by the further supply source,” “to detect wheel rotational speeds.” The specification fails to recite sufficient structure for the “processing means” and is outlined further under the 35 USC 112(b) section. As a good faith effort to proceed and provide a compact prosecution, examiner interprets “processing means” as a processor or any other generic controller, electronic control unit (ECU), or computer to carry out the recited functions.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“A module for electronically generating” in claim 23. Examiner interprets “a module” as a generic device, element, apparatus, or piece of equipment.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “at least one interface configured to be connected to a pressure accumulator” in line 3 and “at least one interface to output” in line 4. It is unclear whether these “at least one interface” is the same interface or different interfaces.
Claims 20-22 are dependent on claim 19 and inherit the deficiencies above. Therefore, claims 20-22 are also rejected on similar grounds to claim 19.
Claim 20 recites the limitation “the control operation” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 21, the limitation “at least one interface, to obtain a setpoint behavior” renders the claim unclear for reasons similar to claim 19. It is unclear whether this “one interface” is the same as the interface in claim 19 line 3, claim 19 line 4, or is a different interface.
Claim 23 recites “at least one interface configured to be connected to a pressure accumulator” in line 3, “at least one interface to transmit” in line 4, and “at least one interface to receive” in line 7. It is unclear whether all instances of the interfaces are the same interface or different interfaces.
Claims 24-29 are dependent on claim 23 and inherit the deficiencies above. Therefore, claims 24-29 are also rejected on similar grounds to claim 23.
Claims 24, 26, and 27 also recite the limitation “at least one interface” with different actions associated with the interface which further renders the claims unclear for reasons similar to claim 23. It is unclear whether these interfaces are all the same, some are the same, or are all different.
Additionally, claim 26 recites “at least one interface configured to be connected” in line 3, “at least one interface to output” in line 4, and “the interface” in line 6. It is unclear whether “the interface” in line 6 is referring to the interface in line 3, line 5, the interface in claim 23, or is a different interface.
Claim 27 is dependent on claim 26 and inherit the deficiencies above. Therefore, claim 27 is also rejected on similar grounds to claim 26. Claim 27 recites “the interface is identical to the interface” which further renders the claim unclear and indefinite because it is unclear which interface this recitation is in reference to.
Claim 24 recites “the second supply source” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claims 28-29 are dependent on claim 24 and inherit the deficiencies above. Therefore, claims 28-29 are also rejected on similar grounds to claim 24.
Claim 28 recites “at least one processing unit” in line 3. It is unclear whether this processing unit is referring to the “processing unit” in claim 23 or is a different processing unit.
Claim 29 is dependent on claim 28 and inherits the deficiencies above. Therefore, claim 29 is also rejected on similar grounds to claim 28.
Regarding claims 30, 32, 33, and 35, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 30 recites “a pressure accumulator” in line 12. It is unclear whether this recitation is the same as “at least one pressure accumulator” in line 7 or is a different pressure accumulator.
Further regarding claim 30, ”transmit the non-electric control signals to at least one processing unit” in line 13 renders the claim unclear and indefinite. It is unclear whether the “at least one processing unit” is in reference to the processing unit in line 3 or is a new processing unit.
Further regarding claim 30, “to receive a non-electric control signal” in line 16 renders the claim unclear and indefinite. It is unclear whether this “non-electric control signal” is referring to the signals in lines 4 and 15 or is a new signal.
Claims 31-36 are dependent on claim 30 and inherit the deficiencies above. Therefore claims 31-36 are rejected on similar grounds to claim 30.
Claim 31 recites “one of the processing units” in lines 1-2 and “the processing unit” in line 3. It is unclear whether this processing unit is the same as the processing unit recited in claim 30 or is a new processing unit.
Claim 32 recites “a processing unit” in line 2, “a brake” in line 2, and “a non-electric circuit” in lines 3-4. All limitations have already been recited in claim 30. Thus, it is unclear whether these recitations are referring to the limitations in claim 30 or are new instances.
Claim 33 recites “the corresponding non-electric, in particular pneumatic, control signal” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 33, “at least one non-electric circuit” in line 3 renders the claim indefinite and unclear. It is unclear whether this circuit is referring to the circuit in claim 30 line 5 or is a new circuit.
Claim 33 additionally recites “a brake pressure” in line 5, “a processing unit” in lines 5-6, “a brake” in line 6, “a processing means” in lines 7-8, and another “a processing means” in line 8. All limitations have already been recited in claim 30. Thus, it is unclear whether these recitations are referring to the limitations in claim 30 or are new instances.
Claim 34 is dependent on claim 33 and inherits the deficiencies above. Therefore, claim 34 is also rejected on similar grounds to claim 33.
Claim 34 recites the limitation “the control operation” in line 8 and “the further supply source” in lines 10-11. There is insufficient antecedent basis for these limitations in the claim.
Further regarding claim 34, the limitations “a brake system” in line 2, “at least one interface” in line 3, “a pressure accumulator” in lines 3-4, another “at least one interface” in line 4, another “at least one interface” in lines 5-6, “a pressure accumulator” in line 7, “a processing means” in line 8, and another “processing means” in line 10. All limitations have already been recited in claim 30. Thus, it is unclear whether these recitations are referring to the limitations in claim 30 or are new instances.
Claim 35 recites “at least one interface” in line 2. It is unclear whether this interface is referring to the interface in claim 30 or is a new interface.
Claim 36 is dependent on claim 35 and inherits the deficiencies above. Therefore, claim 36 is also rejected on similar grounds to claim 35.
Claim 36 recites the limitations “a processing means” in line 2 and another “a processing means” in line 3. It is unclear whether each instance of “processing means” is referring to the processing means in claim 30, are the same in claim 36 but different from the one in 30, or are all different processing means.
Claim limitation “processing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 20, 25, 30, and 34-36 recite “a processing means.” However, the specification fails to disclose the structure for the “processing means” and it is thus unclear what is performing the specified actions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Linhoff et al. (U.S. Patent Application Publication No. 2016/0339885 A1; hereinafter Linhoff).
Regarding claim 19
An apparatus for generating non-electric control signals for a brake system, which has a first supply source, comprising (brake system with brake pedal 100, see at least [0092] and Fig. 3c; brake system has first supply source 85, see at least [0063]): 
at least one interface configured to be connected to a pressure accumulator (brake system has an electrohydraulic brake control device 60 with an assigned pressure medium reservoir 103, see at least [0085]; pressure reservoir is designed as a piston or bellows accumulator, see at least [0116]); and 
at least one interface to output the control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; wherein the sensor 210 sends a signal to the electronic control and regulation unit of brake control unit 260, see at least [0087]); 
wherein the apparatus is configured to be supplied via a second supply source (second energy supply source 86, see at least [0044] and [0063]).
Regarding claim 20, Linhoff discloses the elements above and further discloses:
a processing means, which is supplied via the second supply source, to carry out the control operation of the apparatus and/or the brake system, and/or which is integrated into the apparatus (second brake control device 70 has an electronic control and regulating unit (ECU) and a hydraulic control and regulating unit (HCU), see at least [0065]; second brake control device 70 supplies wheel-specific brake application, see at least [0062]).
Regarding claim 21, Linhoff discloses the elements above and further discloses:
at least one interface, to obtain a setpoint behavior, in particular a setpoint retardation of the vehicle (control and regulating unit 80  specifies a braking demand or a brake pressure setpoint value to the brake system, see at least [0066])
Regarding claim 22, Linhoff discloses the elements above and further discloses:
the apparatus is configured to generate the non- electric control signals in an electronically controlled manner (brake pedal 100 activation is detected by a sensor 210 in an actuating element 202 to be electrically actuated by the brake control device 60, see at least [0085] and Fig. 3b).
Regarding claim 23, Linhoff discloses:
A module for electronically generating non-electric control signals for a brake system, which has a first supply source, comprising (brake system with brake pedal 100, see at least [0092] and Fig. 3c; brake system has first supply source 85, see at least [0063]): 
at least one interface configured to be connected to a pressure accumulator (brake system has an electrohydraulic brake control device 60 with an assigned pressure medium reservoir 103, see at least [0085]; pressure reservoir is designed as a piston or bellows accumulator, see at least [0116]); 
at least one interface to transmit the non-electric control signals to at least one processing unit, which is configured to generate brake pressures for actuating a brake from the non-electric 4[KNOR.P0084US] control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; wherein the sensor 210 sends a signal to the electronic control and regulation unit of brake control unit 260, see at least [0087]); and 
at least one interface to receive a non-electric control signal (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; signal from sensor 210 is fed to electronic control and regulating unit of brake control unit 260, see at least [0087])
wherein the module is configured to generate the non-electric control signals for the brake system from said control signal (brake control device 60 has a hydraulic control and regulating unit (HCU) for setting hydraulic wheel specific pressures, see at least [0082]).
Regarding claim 24, Linhoff discloses the elements above and further discloses:
at least one interface configured to receive a driver's request (brake pedal 100 is actuated by driver, see at least [0085]); 
wherein the module is configured to take the driver's request into consideration in the case of the generation of the non-electric control signals for the brake system (brake pedal 100 actuation is detected by sensor 210 in an actuating element 202 for the brake control device 60, see at least [0085]), and/or to be supplied via the first supply source and/or the second supply source (brake control device 60 is supplied by first supply source 85, see at least [0063]).
Regarding claim 25, Linhoff discloses the elements above and further discloses:
a processing means, which is supplied via the second supply source, to control operation of the apparatus, and/or the module, and/or the brake system, and/or which is integrated into the module (second brake control device 70 has an electronic control and regulating unit (ECU) and a hydraulic control and regulating unit (HCU), see at least [0065]; second brake control device 70 supplies wheel-specific brake application, see at least [0062]).
Regarding claim 26,
an apparatus for generating non-electric control signals for a brake system, which has the first supply source, including (brake system with brake pedal 100, see at least [0092] and Fig. 3c; brake system has first supply source 85, see at least [0063])
at least one interface configured to be connected to a pressure accumulator (brake system has an electrohydraulic brake control device 60 with an assigned pressure medium reservoir 103, see at least [0085]; pressure reservoir is designed as a piston or bellows accumulator, see at least [0116]), and 
at least one interface to output the control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; wherein the sensor 210 sends a signal to the electronic control and regulation unit of brake control unit 260, see at least [0087]), 
wherein the apparatus is configured to be supplied via the second supply source (second energy supply source 86, see at least [0044] and [0063]); 
wherein the interface is connected to the interface of the module for the transmission of signals (brake control device 70 is connected hydraulically in series between the first brake control device 60 and the wheel brakes, see at least [0059]; command/specification to first brake control device 60 is also transmitted simultaneously to the second brake control device 70, see at least [0067]), and 
wherein the apparatus is configured so as to be integrated into the module or so as to be separate (brake control system has brake control device 60 and 70 wherein the second brake control device 70 may be implemented as a backup in the case of failure of the first brake control device 60 or when support is needed, see at least [0067]).
Regarding claim 27, Linhoff discloses the elements above and further discloses:
the interface is identical to the interface in an integrated configuration (command/specification to first brake control device 60 is also transmitted simultaneously to the second brake control device 70, see at least [0067] and Fig. 1)
Regarding claim 28, Linhoff discloses the elements above and further discloses:
the module is configured, in a normal case, to determine the driver's request electronically, to forward it to a control apparatus (brake actuating element 202 is actuated by brake pedal 100 by means of sensor 210 to electrically actuate wheel brakes, see at least [0085]), and to 5[KNOR.P0084US] additionally transmit non-electric control signals to at least one processing unit for generating brake pressures which are used only in the case of a fault (brake actuating element 202 can be designed as a master brake cylinder for a hydraulic fallback mode, see at least [0085]; additionally, brake control device 60 has an electronic control and regulating unit ECU and a hydraulic control and regulating HCU, see at least [0086]).
Regarding claim 29, Linhoff discloses the elements above and further discloses:
a fault includes a failure of a supply of the module, by the first supply source (after fault is detected, brake systems typically allow the brake system to be actuated by a driver, see at least [0004] and [0006]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Linhoff in view of Broch et al. (U.S. Patent Application Publication No. 2010/0019565 A1; hereinafter Broch).

    PNG
    media_image1.png
    752
    428
    media_image1.png
    Greyscale

Broch (US2010/0019565A1) Fig. 1
Regarding claim 30, Linhoff discloses:
An electronic brake system for a vehicle, comprising (see at least abstract): at least one processing unit to generate brake pressures for the actuation of a brake from non-electric control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210 in brake control device 60, see at least [0085]); 
at least one non-electric, in particular pneumatic, circuit for transmitting control signals to the at least one processing unit (brake circuit lines 64 and 65 connected to brake control device 60; invention also relates to an electropneumatic brake control device and pneumatic brake system, see at least [0015]) *Though Linhoff discloses an electrohydraulic system, Linhoff states brake system may also be an electropneumatic system; 
at least one pressure accumulator (low-pressure accumulator for each brake circuit, see at least [0082]); 
a processing means to electronically control the generating of the brake pressures by the processing units, wherein the processing means is supplied by a first supply source (brake system has first supply source 85 for first brake control device 60, see at least [0063]; brake control device 60 contains an electronic control and regulating unit (ECU) and a hydraulic control and regulating unit (HCU), see at least [0086]); 
a module for electronically generating non-electric control signals for the brake system, which has a first supply source including: at least one interface configured to be connected to a pressure accumulator (brake system has an electrohydraulic brake control device 60 with an assigned pressure medium reservoir 103, see at least [0085]; pressure reservoir is designed as a piston or bellows accumulator, see at least [0116]); 
at least one interface to transmit the non-electric control signals to at least one processing unit, which is configured to generate brake pressures for actuating a brake from the non-electric control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; wherein the sensor 210 sends a signal to the electronic control and regulation unit of brake control unit 260, see at least [0087]); and 
at least one interface to receive a non-electric control signal (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; signal from sensor 210 is fed to electronic control and regulating unit of brake control unit 260, see at least [0087]); 
wherein the module is configured to generate the non-electric control signals for the brake system from said control signal (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; signal from sensor 210 is fed to electronic control and regulating unit of brake control unit 260, see at least [0087]); 
wherein the module is connected fluidically by the at least one interface to the at least one pressure accumulator, and which is connected fluidically via the at least one interface to the at least one non-electric circuit (controls 60 and 70 are connected hydraulically, see at least [0059], brake control device 60 is connected to pressure chambers of a master cylinder by two brake circuit lines, see at least [0061]; brake control device for at least four fluidically actuatable wheel brakes of a vehicle brake system, see at least abstract).
Linhoff does not explicitly disclose:
a vehicle with at least two axles, in particular a commercial vehicle
However, Broch teaches:
a vehicle with at least two axles, in particular a commercial vehicle (front axle and rear axle of towing vehicle, see at least [0030])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braking system disclosed by Linhoff by adding the application to a towing vehicle taught by Broch. One of ordinary skill in the art would have been motivated to make this modification in order to allow “selective shutdown of the affected functions or components” (see [0004]). It is common and well known for a vehicle to have two 
Regarding claim 31, the combination of Linhoff and Broch teaches the elements above and Linhoff further discloses:
in each case, one of the processing units is connected fluidically to a separate non-electric circuit (brake actuating element 202 can be a master brake cylinder connected and actuated by means of a brake pedal 100, see at least [0085]), and is configured to be actuated separately via the at least one interface of the module, and wherein the processing unit is 6[KNOR.P0084US] configured to generate brake pressures from non-electric control signals of the respective non- electric circuit for an axle of the vehicle (brake lines for each wheel are used for each individual wheel break which is controlled by the brake control device 60 wherein the brake control device 60 is connected to the brake actuating element 202 via hydraulic lines, see at least [0085]).
Regarding claim 32, the combination of Linhoff and Broch teaches the elements above but Linhoff does not disclose:
a processing unit to generate brake pressures for the actuation of a brake of at least one trailer from non-electric control signals, wherein the processing unit is connected to a non- electric circuit, in particular a pneumatic circuit, which is either a separate circuit or which is connected to at least one further processing unit.
However, Broch teaches:
a processing unit to generate brake pressures for the actuation of a brake of at least one trailer from non-electric control signals (pneumatic brake request signals are generated by foot brake module (FBM), see at least [0032]; pneumatic control circuit of towing vehicle-trailer combination, see at least [0034] and Fig. 1), wherein the (FBM is connected to pneumatic control pressure lines 6 and 8 to pressure control modules 1K, 2K, and 2K, see at least [0034]-[0035] and Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braking system disclosed by Linhoff by adding the trailer braking taught by Broch. One of ordinary skill in the art would have been motivated to make this modification in order to control braking pressures for a trailer in addition to the towing vehicle (see at least abstract).
Regarding claim 33, the combination of Linhoff and Broch teaches the elements above and Linhoff further discloses:
a second supply source, which is electric (second energy supply source 86, see at least [0044] and [0063]); 
at least one modulator in at least one non-electric circuit, and which is configured to modulate the corresponding non-electric, in particular pneumatic, control signal to the corresponding processing unit, and/or at least one modulator to modulate a brake pressure of a processing unit to a brake (second brake control device 70 has an electronic control and regulating unit (ECU) and a hydraulic control and regulating unit (HCU), see at least [0065]; second brake control device 70 supplies wheel-specific brake application, see at least [0062]); 
wherein the at least one modulator is configured both to be actuated by a processing means, which is supplied by the first supply source, and to be actuated by a processing means, which is supplied by the second supply source (control unit 80 transmits a command to the first brake control device 60 and to the second brake control device 70 and the second brake control device 70 can take over the wheel-specific pressure regulation when the device 60 requests support, see at least [0067] and Fig. 1).
Regarding claim 34, the combination of Linhoff and Broch teaches the elements above and Linhoff further discloses:
an apparatus for generating non-electric control signals for a brake system, which has the first supply source, including: at least one interface configured to be connected to a pressure accumulator (brake system has an electrohydraulic brake control device 60 with an assigned pressure medium reservoir 103, see at least [0085]; pressure reservoir is designed as a piston or bellows accumulator, see at least [0116]), and at least one interface to output the control signals (brake actuating element 202 is actuated by the brake pedal which is detected by sensor 210, see at least [0085]; wherein the sensor 210 sends a signal to the electronic control and regulation unit of brake control unit 260, see at least [0087]), wherein the apparatus is configured to be supplied via the second supply source (second energy supply source 86, see at least [0044] and [0063]), wherein the apparatus is connected by at least one interface to the at least one interface of the module, and which is connected by the at least one interface to a pressure accumulator (brake control device 70 is connected hydraulically in series between the first brake control device 60 and the wheel brakes, see at least [0059]; command/specification to first brake control device 60 is also transmitted simultaneously to the second brake control device 70, see at least [0067]); and/or 
a processing means to electronically carry out the control operation of the apparatus and/or the modulators (brake actuating element 202 is actuated by brake pedal 100 by means of sensor 210 to electrically actuate wheel brakes, see at least [0085]); 
wherein the apparatus and/or the processing means is configured to be supplied by the further supply source (brake control device 60 is further than brake control device 70, see at least Fig. 1).
Regarding claim 35, the combination of Linhoff and Broch teaches the elements above and Linhoff further discloses:
at least one interface to detect wheel rotational speeds of at least one wheel (wheel speed sensors are assigned to each wheel of each wheel brake, see at least [0069]-[0070]), wherein the brake system is configured to carry out the generation of the brake pressures with consideration of the detected wheel rotational speeds, in particular by the processing means (wheel speed sensor signals are fed to the electronic control and regulating unit of the brake control device 60, see at least [0043] and [0088]).
Regarding claim 36, the combination of Linhoff and Broch teaches the elements above and Linhoff further discloses:
a processing means, which is supplied by the first supply source (brake control device 60 has an electronic control and regulating unit (ECU) and a hydraulic control and regulating unit (HCU), see at least [0086] and [0093]); and a processing means, which is supplied by the second supply source (second brake control device 70 has an electronic control and regulating unit (ECU) and a hydraulic control and regulating unit (HCU), see at least [0065]); wherein the two processing means are configured to detect wheel rotational speeds of the at least one wheel via the at least one interface (wheel speed sensors send signal to the first brake control device 60 and to the second brake control device 70).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wulf (U.S. Patent Application Publication No. 2019/0248346 A1) teaches controlling a brake unit for a tractor and trailer with setpoints and pneumatic braking in the case of a fault with electronic brake activation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/H.L./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662